DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/08/2020. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, line 2, “RF” should be replaced by radio frequency (RF).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  as to claim 1, lines 4 and 10, “plurality of analog beamformer” should be replaced by plurality of analog beamformers.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  as to claim 1, lines 5 and 9, “beam former” should be replaced by beamformer.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  as to claim 2, line 3, “the analog beamformer in the plurality of beam former” should be replaced by an analog beamformer in the plurality of analog beamformers.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  as to claim 2, line 5, “respective beamformer” should be replaced by respective analog beamformer.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  as to claim 3, line 1, “beam former” should be replaced by beamformer.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 1-2, “analog beam former and a digital beam former” should be replaced by analog beamformers and a digital beamformer.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, line 3, “where in” should be replaced by wherein.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 3-4, “analog beamformer in the set of analog beamformer” should be replaced by analog beamformers in the set of analog beamformers.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 5-6, “non zero values according to the number antennas coupled to correspond analog beamformer and rest being zero values” should be replaced by non-zero value according to the number of antennas coupled to a corresponding analog beamformer and the rest being zero values.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, line 7, “the non zero elements” should be replaced by the non-zero values.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, line 9, “and an another set of weight” should be replaced by and another set of weights.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 10-11, “the sparse antenna coupling” should be replaced by sparse antenna coupling.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, lines 3, R and M should be defined as non-zero positive integers.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, line 12, “a basis vectors” should be replaced by basis vectors.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 1, “antennas for transmiting an RF” should be replaced by antennas for transmitting a radio frequency (RF).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 3, “plurality of analog beamformer” should be replaced by plurality of analog beamformers.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 4, “analog beam former” should be replaced by analog beamformers.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 6, “digital beam former” should be replaced by digital beamformer.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 7, “upn converted” should be replaced by up converted.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, line 11, “analog beamformer” should be replaced by analog beamformers.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  as to claim 7, line 4, “the analog beamformer in the plurality of beamformer” should be replaced by an analog beamformer in the plurality of analog beamformers.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  as to claim 7, line 5, “the corresponding analog beam former” should be replaced by a corresponding analog beamformer.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  as to claim 7, line 6, “the respective beamformer” should be replaced by the respective analog beamformer.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, line 1, “analog beam former” should be replaced by analog beamformers.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, line 3, “digital beam former” should be replaced by digital beamformer.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the plurality of antennas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether this limitation refers back to the set of antennas cited in claim 1, antennas coupled to the respective analog beamformer as cited in claim 2, or unconnected antennas to the respective beamformer also cited in claim 2.
Claim 9 recites the limitation "the plurality of antennas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether this limitation refers back to the set of antennas cited in claim 6, antennas coupled to the corresponding analog beamformer as cited in claim 7, or unconnected antennas to the respective beamformer also cited in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter, referred to as Chen) (VLSI Design of a High Throughput Hybrid Precoding Processor for Wireless MIMO Systems) (IEEE Access, Vol. 7, publication June 17, 2019), in view of Ho et al. (hereinafter, referred to as Ho) (US 10,707,974).
As to claim 1, Chen discloses a radio frequency receiver (see Fig. 1 and the abstract) comprising: a set of antennas for receiving an RF signal over a communication channel (see Fig. 1, antenna array y and page 85926, left column) represented by a channel matrix Hd (see page 85927, sections A and B, H is the channel matrix); a plurality of analog beamformers (see Fig. 1, the analog phase shifters associated with each RF chain, see also page 85925, Introduction, left column) for generating plurality of analog beams, wherein each analog beamformer is coupled to a subset of antennas comprising a fewer number antennas in the set of antennas (see Fig. 1, each RF chain that contains the analog beamformer is coupled to only one antenna); a downconverter for combining the plurality of analog beams to provide a down converted signal (see Fig. 1, page 85926 left column, line 19, and see the single signal received by Baseband Combiner in Fig. 1); and a digital beamformer (see Fig. 1, Baseband Combiner and page 85925, Introduction, left column) for generating a plurality of digital beams (see also page 85925, the Introduction section), wherein a set of analog weights (FR) of the plurality of analog beamformers and a set of digital weights (FB) of the digital beamformer are selected such that effective beam formed by their product FBFR is orthogonal (see page 85927, right column, section B, equation 7, where WBB,r is equivalent to FB and WRF,r is equivalent to FR,r, U and UH are both orthogonal) and spans the same space as columns of the channel matrix H (see equations 4 and 7). Chen does not expressly disclose that the downconverter is a mixer. Ho, in the same field of endeavor, discloses a transceiver for a communication system comprising hybrid beamforming (see the abstract), wherein the transceiver comprises an RF chain (see column 11, lines 25-35). Ho further discloses that each RF chain comprises a mixer to down-converting the signal (see column 7, last paragraph). Using a mixer to perform downconversion in a communication system is extremely well-known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to use a mixer in the down-converter disclosed by chen, to pursue a known potential solution with a reasonable expectation of success.
As to claim 6, Chen discloses a radio frequency transmitter (see Fig. 1 and the abstract) comprising: a set of antennas for transmitting an RF signal over a communication channel (see Fig. 1, antenna array x and page 85926, left column); a plurality of analog beamformers for generating plurality of analog beams (see Fig. 1, see the analog phase shifters associated with each RF chain and see page 85925, the Introduction section), wherein each analog beam former is coupled to a subset of antennas comprising a fewer number antennas in the set of antennas (see Fig. 1, each RF chain that contains the analog beamformer is coupled to only one antenna); a digital beamformer for generating a plurality of digital beams (see Fig. 1, Baseband Combiner and page 85925, Introduction left column and page 85926, left column): and an upconverter for combining the plurality of digital beams to provide a up converted signal (see Fig. 1 and page 85926, left column), wherein a set of analog weights of the plurality of analog beamformers and a set of digital weights of the digital beamformer maintain a relation: WR WB [Symbol font/0xBB] V, in that WB representing weights of the digital beamformer, the WR representing weights of the analog beamformers and V representing a right singular vectors of the communication channel matrix Hd (see page 85927, right column, equation 6, FRF is equivalent to WR and FBB is equivalent to WB). Chen does not expressly disclose that the upconverter is a mixer. Ho, in the same field of endeavor, discloses a transceiver for a communication system comprising hybrid beamforming (see the abstract), wherein the transceiver comprises an RF chain (see column 6, lines 41-51). Ho further discloses that each RF chain comprises a mixer to upconverting the signal (see column 7, last paragraph). Using a mixer to perform up-conversion in a communication system is extremely well known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to use a mixer in the upconverter disclosed by chen, to pursue a known potential solution with a reasonable expectation of success.
Allowable Subject Matter
Claims 2, 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten in a way that overcomes the objections cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632